THE WEITZ LAW. FIRM, P.A,

i
ti
i
i
i;

Bank of America Building
18305 Biscayne Blvd., Suite 214
Aventura, Florida 33160

 

The Initial Pretrial Conference
in this matter is hereby adjourned to

VIA CM/ECE — February 21, 2020 at 3:45 P.M.
Honorable Judge Alison J. Nathan

United States District Court

PER Re I A ee

Pee mere sm et

vanuary i 2020 JAN 2 2 2020 ~

 

 

 

Southern District of New York
40 Centre Street, Courtroom 906
New York, NY 10007-1312

Re: Norris v. D & Express Candy Grocery Corp., et al.
Case 1:19-cv-07567-AJN

Dear Judge Nathan:
The undersigned represents the Plaintiff in the above-captioned case matter.

This is an action pursuant to the ADA, as well as similar state and local statutes. The Initial
Pretrial Conference in this matter is currently scheduled for January 24, 2020 at 3:30 p.m. in Your
Honor's Courtroom. To date, none of the Defendants have yet formally appeared and/or answered
in this matter, having been properly served [D.E. 8 & D.E. 9]. As such, in order to afford
additional time for the Defendants to formally appear and engage in productive subsequent
settlement discussions, the undersigned hereby respectfully requests a 30-day adjournment of next
week’s Conference to a date in mid-February, or any other date most convenient to this
Honorable Court.

The undersigned counsel is also undertaking additional efforts including follow-up Federal
Express correspondence to the subject facility location and corporate locations. Thank you for your
consideration of this second adjournment request.

Sincerely,

By:_/S/B. Bradley Weitz
B. Bradley Weitz, Esq. (BW9365)
THE WEITZ LAW FIRM, P.A.
Attorney for Plaintiff
Bank of America Building
18305 Biscayne Blvd., Suite 214
Aventura, Florida 33160
Telephone: (305) 949-7777
Facsimile: (305) 704-3877
Email: bbw@weitzfirm.com

 

 
